Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 12/22/2020 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosse in view of Kowal et al. (both of record).
In re claim 1, with reference to Fig. 4B, Fosse discloses: A tamper evident container comprising: a first container portion (34); a second container portion (36); and a tamper evident closure that comprises: a first snap (42a) connected to the first container portion; a tear strip (46a) connected to the second container portion; and a 
Fosse discloses the claimed invention except wherein a first projection positioned on a first side of the first snap; a second projection positioned on a second side of the first snap; wherein when the tamper evident closure is in a closed position, the first projection is configured to abut a first side of the second snap and the second projection is configured to abut a second side of the second snap.
However, with reference to Fig. 11, Kowal et al. discloses snaps (first 24, second 34) which are shaped to lock together by virtue of projections on the ends of the snaps which serve as undercuts to fit the snaps tightly together and prevent inadvertent separation (see paragraphs 0024 and 0025).  This description is annotated below:
[AltContent: textbox (Second Projection)][AltContent: textbox (First Projection)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    278
    425
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have recognized the benefit of the modification of Kowal et al. which allows reshaping of the snaps in order to ensure tight locking between parts which are not meant to separate inadvertently, and applied such teaching to Fosse in order prevent tampering and to ensure proper functionality and removal of the tear strip by providing a more positive-locking profiles on the first and second snaps of Fosse.  
In re claim 2, with reference to the Fig(s). noted above, Fosse in view of Kowal et al.discloses the claimed invention including wherein when the tamper evident closure is in a closed position, the second snap has a tight fit with the cavity of the first snap and cannot be removed from the cavity of the first snap (column 5, lines 6-16).
In re claim 3, with reference to the Fig(s). noted above, Fosse in view of Kowal et al. discloses the claimed invention including wherein a first perforated line (54a) connecting the second container portion to the tear strip; and a second perforated line (56a) connecting the tear strip to the second snap.
In re claim 4, with reference to the Fig(s). noted above, Fosse in view of Kowal et al. discloses the claimed invention including wherein the tear strip is configured to be removed from the tamper evident closure by separating the tear strip along the first perforated line and the second perforated line (column 6, lines 17-32).
In re claim 5, with reference to the Fig(s). noted above, Fosse in view of Kowal et al. discloses the claimed invention including wherein when the tear strip is removed from the tamper evident closure, the tamper evident closure can be opened (column 6, lines 17-32).
In re claim 7, with reference to the Fig(s). noted above, Fosse in view of Kowal et al. discloses the claimed invention including wherein a first tab (62a) on a first side of the first snap; and a second tab (64a) on a second side of the first snap.
In re claim 8, with reference to the Fig(s). noted above, Fosse in view of Kowal et al. discloses the claimed invention including wherein the first tab and the second tab are configured to be grasped by a user to pull the tear strip off of the tamper evident closure 
In re claim 9, with reference to the Fig(s). noted above, Fosse in view of Kowal et al. discloses the claimed invention including wherein a cover (44) connected to the second container portion and the tear strip; wherein when the tamper evident closure is in a closed position, a cavity of the cover is configured to be placed over the first snap (42a); and wherein when the tamper evident closure is in a closed position, there is a gap between the first snap and the cover (due to bulges on both sides of 44, see Fig. 4B and 5B).
In re claim 10, with reference to the Fig(s). noted above, Fosse in view of Kowal et al. discloses the claimed invention including wherein when the tamper evident closure is in a closed position, the cover is configured to prevent a user from accessing the first snap (see Fig. 5B).
In re claim 11, with reference to the Fig(s). below, Fosse in view of Kowal et al. discloses the claimed invention including wherein a third tab on a first side of the cover; and a fourth tab on a second side of the cover (see Fig. 3B below).

[AltContent: arrow][AltContent: textbox (4th Tab)][AltContent: arc][AltContent: arc][AltContent: arrow][AltContent: textbox (3rd Tab)]
    PNG
    media_image2.png
    497
    798
    media_image2.png
    Greyscale

In re claim 12, with reference to the Fig(s). noted above, Fosse in view of Kowal et al. discloses the claimed invention including wherein the third tab and the fourth tab are configured to be grasped by a user to open a tamper evident container to which the tamper evident closure is attached (see above, overhang of tabs compared to corners of portion 34 can be grasped to pull the container portions away from one another).
In re claim 13, with reference to the Fig(s). noted above, Fosse in view of Kowal et al. discloses the claimed invention including wherein the first container portion and the second container portion are attached with a hinge (38).
In re claim 14, with reference to the Fig(s). noted above, Fosse in view of Kowal et al. discloses the claimed invention including wherein the first container portion and the second container portion are two separate pieces (column 6, lines 35-39 and column 1, lines 12-15).

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
Applicant argues that Kowal et al. does not disclose the first and second projections as claimed.  Applicant further argues that the first and second projections are not part of the snaps but are separate elements integrally formed with the first container portion.  However, the language of previous claim 6 and current claim 1 recite “a first projection positioned on a first side of the first snap” and “a second projection positioned on a second side of the first snap” which place the projections on the side of each snap.  This language can be interpreted to place the projections on the sides of the snaps as opposed to “at the sides” or “to the sides” of the snaps.  Under this interpretation, Kowal et al. clearly shows the undercut profiles which form the projections at the ends of the tabs and grooves as noted previously which are used to lock the grooves and tabs together which would not lock absent the undercut profiles.  Note that even in the instance that the claimed projections are properly claimed as being located adjacent the first snap and integrally formed with the first container portion, elements 62a/b and 64a/b of Fosse are located as such.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW THOMAS KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Weds, Fri, 9a-6p EST, Thu 1p-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733